*709RESOLUCIÓN
El Registro de Testamentos instituido por Ley Núm. 99 de 27 de junio de 1956 (4 L.P.R.A. sec. 1026) tiene el propósito de fortalecer la autenticidad de la actuación notarial en relación con testamentos, al mismo tiempo que provee a los interesados un registro de información pública, fácilmente accesible. En tal extremo guarda cierta analogía con la legitimación y publicidad que a los documentos públicos inscritos imparte el Registro de la Propiedad.
Nos confrontamos con criterio al efecto de que en el caso del testamento cerrado, notificado al Registro de Tes-tamentos al extenderse el acta de otorgamiento dispuesta por el Art. 657(4) del Código Civil (31 L.P.R.A. sec. 2202(4)) sería superflua una ulterior notificación al proceder a su apertura y protocolización por orden del Tribunal. No lo con-sideramos así por estimar que es útil y provechoso a los me-jores fines del Registro de Testamentos la preservación de un historial completo de cada testamento registrado, para mayor difusión respecto a la validez y final vigencia de los testamen-tos que allí ganan acceso. La notificación al Registro de la protocolización de un testamento cerrado constituirá aviso para las personas con interés en el mismo de que el testa-mento salió del recinto de secretividad que caracteriza su otorgamiento (Art. 657, Código Civil), que ha adquirido efi-cacia por muerte del testador, que se ha cumplido con presen-tarlo a la Sala competente del Tribunal Superior (Art. 662) y que se ha realizado su apertura y protocolización a tenor del Art. 664 del Código Civil y el 551 del Código de Enjuicia-miento Civil (32 L.P.R.A. see. 2280). Mediante la protocoli-zación, el testamento cerrado evoluciona y se convierte en abierto, acto de claras consecuencias jurídicas que no debe quedar sin reconocimiento en el Registro ad hoc donde se asientan los actos de constitución, modificación, revocación, *710ampliación y protocolización de testamentos. Art. 26, Ley Notarial (4 L.P.R.A. see. 1026). Ya anteriormente este Tribunal sostuvo, ajustándose a la letra del citado Art. 26, que los No-tarios vienen obligados a notificar la protocolización de testa-mentos ológrafos. In re Alemañy Fernández, 93 D.P.R. 168 (1966).
Publíquese para conocimiento de los señores Notarios de Puerto Rico.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario General